





Exhibit 10.30




FORBEARANCE AGREEMENT




This Forbearance Agreement (“Forbearance Agreement”) is made as of the 29th day
of June, 2012 by and between Desert Hawk Gold Corp., a Nevada corporation (the
“Company”), and DMRJ Group I LLC, a Delaware limited liability company (the
“Investor”).




BACKGROUND




A.

The Company and the Investor are parties to a certain Investment Agreement,
dated as of July 14, 2010, as amended by the Amendment and Waiver dated as of
November 8, 2010, the Second Amendment, dated as of February 25, 2011, the Third
Amendment, dated as of March 11, 2011, and the Fourth Amendment, dated as of May
3, 2011 (the “Fourth Amendment”) (as further modified or amended from time to
time, the “Investment Agreement”) pursuant to which, among other things,
Investor has made available to the Company a senior secured term loan credit
facility of up to $6,500,000.  All capitalized terms not otherwise defined
herein shall have the meaning ascribed thereto in the Investment Agreement.




B.

Under the terms of the Investment Agreement, a payment by the Company to the
Investor of $1,550,000 is due on June 30, 2012.  The Company has informed the
Investor that it does not anticipate that it will be able to make such payment
and as a result anticipates that it will breach the provisions of Section 1(a)
of the Fourth Amendment.  Assuming that the payment is not made and an Event of
Default occurs (“Payment Default”), the Company has requested the Investor
forbear for a limited period of time from exercising its rights and remedies
with respect to such Payment Default and Investor is willing to agree to the
foregoing, on and subject to the terms and conditions set forth in this
Forbearance Agreement.




NOW, THEREFORE, with the foregoing Background incorporated by reference herein
and made a part hereof, and in consideration of the premises and other good and
valuable consideration, the receipt to which is hereby acknowledged, and
pursuant to the provisions of Section 9.01 of the Investment Agreement, the
parties hereby agree as follows:




1.

Limited Forbearance Period; Forbearance




(a)

At the Company’s request and in reliance upon Company’s representations,
warranties and covenants contained in this Forbearance Agreement, and subject to
the terms and conditions of this Forbearance Agreement, Investor agrees to
forbear during the Forbearance Period (as defined below) from exercising
Investor’s rights and remedies with respect to the Payment Default, whether
arising under the Investment Agreement, the other Transaction Documents or
applicable law.  For the purposes of this Agreement, the “Forbearance Period”
means the period commencing on July 1, 2012 and terminating on the earlier to
occur of (i) September 30, 2012, and (ii) the date on which any one or more of
the following events has occurred (hereinafter referred to as a “Forbearance
Event of Default”): (A) failure to consummate an equity financing transaction or
a number of equity financing transactions (which may or may not be related)
resulting in aggregate net cash proceeds to the Company of $100,000 by July 5,
2012, (B) failure to consummate an equity financing transaction or a number of
equity financing transactions (which may or may not be related) resulting in
aggregate net cash proceeds to the Company of an aggregate (together with any
financing obtained pursuant to (A) above) of $200,000 by July 31, 2012, (C) the
Company’s failure to perform or observe any of the terms and conditions of this
Forbearance Agreement; or (D) the occurrence of any Event of Default that is not
a Payment Default.





--------------------------------------------------------------------------------




(b)

From and after termination or expiration of the Forbearance Period (the
“Forbearance Termination Date”), the agreement of Investor to forbear with
respect to the Payment Default shall automatically and without further notice or
action terminate and be of no further force and effect, and Investor shall have
the immediate and unconditional right, in its sole discretion, to exercise any
or all of its rights and remedies under the Investment Agreement, the other
Transaction Documents and applicable law with respect to the Payment Default or
any Forbearance Event of Default, including, without limitation, the election by
Investor to enforce its security interests in and liens upon the Collateral or
any portion thereof.  Investor has not waived any of such rights or remedies,
and nothing in this Agreement, nor any delay on the part of Investor after the
Forbearance Termination Date in exercising any such rights or remedies, should
be construed as a waiver of any such rights or remedies.




(c)

Notwithstanding anything to the contrary contained in this Forbearance
Agreement, this Forbearance Agreement does not constitute the agreement or
commitment by Investor to make any additional Term Loan Advances or provide any
other financial accommodations to the Company from and after the Forbearance
Termination Date, and all Term Loan Advances made or other financial
accommodations provided by Investor from and after the Forbearance Termination
Date shall be made in the sole discretion of Investor.




2.

Issuance of Series A-2 Shares. At the Effective Time (herein defined), the
Company shall issue to the Investor 80,000 shares of Series A-2 Convertible
Preferred Stock, par value $0.001 per share of the Company (the “Series A-2
Shares”).




3.

Representations and Warranties.  Company represents and warrants to Investor
that:




(a)

All warranties and representations made to the Investors under the Investment
Agreement and the Transaction Documents are true and correct as to the date
hereof unless they specifically relate to an earlier date in which case they
shall be true and correct as of such date, other than as set forth on the
disclosure schedules (the “Updated Disclosure Schedules”) attached hereto (the
numbers of which shall correspond to the numbers of the disclosure schedules to
the Investment Agreement).




(b)

The Company has the requisite corporate power and authority to enter into and
perform this Forbearance Agreement in accordance with the terms hereof.  The
execution, delivery and performance of this Forbearance Agreement by the
Company, including the issuance of the Series A-2 Shares, and the consummation
by it of the transactions contemplated hereby have been duly and validly
authorized by all necessary corporate action, no further consent or
authorization of the Company, its Board of Directors, stockholders or any other
third party is required.  When executed and delivered by the Company, this
Forbearance Agreement shall constitute a valid and binding obligation of the
Company enforceable against the Company in accordance with its terms, except as
such enforceability may be limited by applicable bankruptcy, reorganization,
moratorium, liquidation, conservatorship, receivership or similar laws relating
to, or affecting generally the enforcement of, creditor’s rights and remedies or
by other equitable principles of general application. When issued in accordance
with the terms and conditions hereof, all of the Series A-2 Shares issued
pursuant to this Forbearance Agreement shall be validly issued, fully paid and
non-assessable.




(c)

The execution by the Company and delivery to the Investor of this Forbearance
Agreement (i) is not and will not be in contravention of any order of any court
or other agency of government, any law or any other indenture or agreement to
which the Company is a party or the organizational documents of the Company (ii)
is not or will not be in conflict with, or result in a breach of, or constitute
(with due notice and/or passage of time) a default under any such indenture,
agreement or undertaking, and (iii) will not result in the imposition of any
lien, charge, encumbrance of any nature on any property of the Company.




(d)

No Default or Event of Default exists or has occurred and is continuing as of
the date of this Forbearance Agreement.





2




--------------------------------------------------------------------------------




4.

Effectiveness Conditions.  This Forbearance Agreement shall be effective (the
“Effective Time”) upon completion of the following conditions precedent (all
documents to be in form and substance satisfactory to Investor and Investor’s
counsel):




(a)

Execution and delivery by Company to Investor of this Forbearance Agreement;




(b)

delivery of by the Company to the Investor of one (1) or more certificates, duly
executed by the Company, representing the number of the duly and validly issued
Series A-2 Shares;




(c)

Execution and/or delivery by Company of all agreements, instruments and
documents requested by Investor to effectuate and implement the terms hereof and
the Transaction Documents.




5.

Default Interest. During the Forbearance Period and provided there is no
Forbearance Event of Default, the Investor waives its right to Default Interest.




6.

Expenses.  The Company shall pay any and all costs, fees and expenses of
Investor (including without limitation, attorneys’ fees) in connection with this
Forbearance Agreement and the transaction contemplated hereby.




7.

Ratification of Investment Documents.  Except as expressly set forth herein, all
of the terms and conditions of the Investment Agreement and Transaction
Documents are hereby ratified and confirmed and continue unchanged and in full
force and effect.  All references to the Investment Agreement shall mean the
Investment Agreement as modified by this Forbearance Agreement.




8.

Confirmation of Indebtedness.   The Company confirms and acknowledges that as of
the date hereof, the Company is indebted to Investor without any deduction,
defense, setoff, claim or counterclaim, of any nature, in the aggregate
principal and interest in the amount of $5,865,492, plus all fees, costs and
expenses incurred to date in connection with the Investment Agreement and the
other Transaction Documents.




9.

Collateral.  The Company hereby confirms and agrees that all security interests
and liens granted to Investor pursuant to the Transaction Documents continue in
full force and effect and shall continue to secure the Obligations (as defined
in the Security Agreement), including all liabilities and obligations (primary,
secondary, direct, contingent, sole, joint or several) due or to become due, or
that are now or may be hereafter contracted or acquired, or owing, under the
Note and any other instruments, agreements or other documents executed and/or
delivered in connection herewith or therewith, in each case, whether now or
hereafter existing, voluntary or involuntary, direct or indirect, absolute or
contingent, liquidated or unliquidated, whether or not jointly owed with others,
and whether or not from time to time decreased or extinguished and later
increased, created or incurred, and all or any portion of such obligations or
liabilities that are paid, to the extent all or any part of such payment is
avoided or recovered directly or indirectly from Investor as a preference,
fraudulent transfer or otherwise as such obligations may be amended,
supplemented, converted, extended or modified from time to time.   





3




--------------------------------------------------------------------------------




10.

No Waivers, Reservation of Rights. Investor has not waived, are not by this
Forbearance Agreement waiving, and has no intention of waiving, any Events of
Default which may occur after the date hereof, including the Payment Default, or
any event which, with the passage of time or giving of notice, will become an
Event of Default.  Investor has not agreed to forbear with respect to any of
their rights or remedies concerning any Events of Default (other than, during
the Forbearance Period, the Payment Default to the extent expressly set forth
herein), which may be continuing as of the date hereof or which may occur after
the date hereof.  Except as expressly set forth in Section 1, Investor reserves
the right to exercise all of their rights and remedies, whether arising under
the Investment Agreement, the other Transaction Documents or applicable law.
  Neither this Forbearance Agreement nor any other agreement entered in
connection herewith or pursuant to the terms hereof shall be deemed or construed
to be a compromise, satisfaction, reinstatement, accord and satisfaction,
novation or release of the Investment Agreement or any of the other Transaction
Documents, or any rights or obligations thereunder, or a waiver by Investor of
any of its rights thereunder or at law or in equity.  This Forbearance Agreement
does not obligate Investor to agree to any other extension or modification of
the Investment Agreement nor does it constitute a course of conduct or dealing
on behalf of Investor or a waiver of any other rights or remedies of Investor.
 No omission or delay by Investor in exercising any right or power under the
Investment Agreement, this Forbearance Agreement, the other Transaction
Documents or any related instruments, agreements or documents will impair such
right or power or be construed to be a waiver of any default or Event of Default
or an acquiescence therein, and any single or partial exercise of any such right
or power will not preclude other or further exercise thereof or the exercise of
any other right, and no waiver will be valid unless in writing and then only to
the extent specified.




11.

Governing Law.  This Forbearance Agreement shall be governed by and construed in
accordance with the internal laws of the State of New York, without giving
effect to any of the conflicts of law principles which would result in the
application of the substantive law of another jurisdiction.  This Forbearance
Agreement shall not be interpreted or construed with any presumption against the
party causing this Forbearance Agreement to be drafted.




12.

Signatories:  Each individual signatory hereto represents and warrants that he
or she is duly authorized to execute this Forbearance Agreement on behalf of his
or her principal and that he or she executes the Forbearance Agreement in such
capacity and not as a party.




13.

Duplicate Originals:  Two or more duplicate originals of this Forbearance
Agreement may be signed by the parties, each of which shall be an original but
all of which together shall constitute one and the same instrument.  This
Forbearance Agreement may be executed in counterparts, all of which counterparts
taken together shall constitute one completed fully executed document.
 Signature by facsimile or PDF shall bind the parties hereto.




[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]











4




--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Forbearance Agreement the day
and year first above written.




Company:

DESERT HAWK GOLD CORP

 

 

 

 

 

By: /s/ Robert E. Jorgensen

Name: Robert E. Jorgensen

Title: CEO

 

 

 

 

Investor:

DMRJ GROUP I LLC

 

 

 

 

 

By: /s/ Daniel Small

Name: Managing Director

Title: Daniel Small










[SIGNATURE PAGE TO FORBEARANCE AGREEMENT]









